 1

 2

 3

 4
                                   UNITED STATES DISTRICT COURT
 5
                       WESTERN DISTRICT OF WASHINGTON, AT SEATTLE
 6
                                                 *****
 7
     EMPLOYEE PAINTERS’ TRUST, by and                    CASE NO.: 2:19-cv-00010-RSM
 8   through its Board of Trustees,
 9                            Plaintiff,
                                                         ORDER GRANTING MOTION FOR
10   vs.                                                 EXTENSION OF DATES FOR FRCP
                                                         26(f) CONFERENCE AND FOR FILING
11   FLAVIO DIAZ, JR., et al.,                           OF PROPOSED DISCOVERY PLAN
12                            Defendants.
13
               Having considered Plaintiff’s Motion for Extension of Dates for FRCP 26(f) Conference
14
     and for filing of a proposed Discovery Plan (Doc. 6), the Court hereby grants the Motion. Plaintiff
15
     shall serve Defendants on or before April 1, 2019 and the parties shall hold the FRCP 26(f)
16
     conference and submit a proposed Discovery Plan on or before April 15, 2019.
17
               DATED: The 5 day of March, 2019.
18

19

20
                                                   A
                                                   RICARDO S. MARTINEZ
                                                   CHIEF UNITED STATES DISTRICT JUDGE
21

22

23

24

25

      ORDER EXTENDING DEADLINES                                        CHRISTENSEN JAMES & MARTIN
                                                                                     AND
      Case No. 2:19-cv-00010-RSM
                                                                            THE URBAN LAW FIRM
                                                                    11900 NE 1st St., Suite 300, Building G
      Page 1
                                                                             Bellevue, WA 98005
                                                                      P. (425) 462-4045 / (425) 646-2394
                                                                                wes@cjmlv.com
                                                                             Counsel for Plaintiff
